BREWER, C. J.,
concurring.
Although surely not as frustrating as it is for the parties, this case also is frustrating for the court. Because we have been charged with de novo review of termination of parental rights decisions, two outstanding appellate judges, former Chief Judge Deits and Presiding Judge Edmonds, have painstakingly reviewed and summarized the trial court record and written cogent opinions that arrive at defensible, but diametrically opposed, conclusions about mother’s fitness as a parent and the prospects for safe reunification of this family. That process has taken an extraordinary length of time, but it has been necessary for this court to acquit its statutory obligation, on a cold record, in a very close case, to *659review one of the most important types of decision that comes before us: the determination of a child’s future in the context of a struggle over family survival. I agree with the result reached in the majority opinion, but write separately to explain my vote for the sake of those who read this court’s work in the area of juvenile law.
This is a case where DHS had significant contacts with mother and her family before the child was removed from her home in June 2002. However, those contacts were not so extensive or profound that mother was offered sufficient services before the trial court took jurisdiction so as to excuse further reasonable efforts by the agency to reunify the family. Mother was assessed for substance abuse and mental health needs within a few months after the dependency case was filed. However, DHS decided to seek termination of mother’s parental rights only four months after the case was opened and only three weeks after Dr. Ewell issued his report recommending the intensive mental health treatment that the agency faults mother for not having obtained and benefit-ted from.
At a hearing in November 2002, the trial court declined to approve the agency’s request for a permanency plan that included termination of mother’s parental rights and the child’s adoption. At that hearing, the court ordered the agency to provide mother with additional services. To its credit, the agency did so. And, as the lead opinion indicates, mother successfully completed a substance abuse treatment program, obtained employment, and apparently maintained her sobriety through the stress of the termination trial in October 2003. She also undertook mental health treatment and, although it was not the intensive form of treatment recommended by Dr. Ewell, mother did make progress. And, as Judge Edmonds points out, the agency did not suggest or offer a different mental health regimen after mother began receiving treatment in February 2003. However, the agency, honorably striving to acquit its dual and often conflicting duties to attempt to reunify a family and provide permanency for a child, filed a termination petition on January 31, 2003, less than eight months after the dependency case was filed.
*660The point is this: parents with entrenched multiple diagnoses and problems have become the norm in termination of parental rights cases. Such parents, like mother in this case, generally present with both mental or emotional issues and substance abuse problems. To expect parents to resolve within a few months serious, layered, and complex psychological issues that often have taken a lifetime to develop simply is not realistic. On the other hand, the agency is charged with protecting society’s most precious resource, the safety and well-being of a child, and it cannot be expected to wait indefinitely, pouring finite resources into a parent-child relationship that has little chance of resumption within a reasonable period of time. In circumstances such as these, the agency can expect to be criticized for acting either too precipitously or too slowly regardless of the permanency plan that it pursues. So, what to do?
In a case like this, the key for me is the health and condition of the child. If the child has few if any special needs and is psychologically healthy, as is undisputedly the situation here, it is better to err on the side of giving a parent who is making progress toward addressing multiple deficiencies a more comprehensive opportunity to remediate them than would otherwise be the case. Except in cases where the court initially finds that no further services are required, ORS 419B.470(2) gives the agency up to 12 months after the child is found to be within the jurisdiction of the court under ORS 419B.100 or 14 months after the child is placed in substitute care, whichever is the earlier, to conduct a permanency hearing. In my view, this is a case in which the agency should have taken more of that time to give mother a chance to succeed or fail in the more intensive mental health treatment that its own expert recommended. Had it done so, and if mother nonetheless had shown the halting and inconsistent insight concerning the effect of her past conduct on the child that she did in her trial testimony, I could have supported termination of her parental rights. However, here, the quest for termination feels too quick and certain for my comfort in light of the progress that mother did make toward remediat-ing her parental deficiencies.
Sadly, there is genuine risk that mother might well fail in that effort, and the obvious truth is that, on this frozen *661record, we cannot know whether mother is even presently amenable to treatment. However, we nonetheless must perform the task that the legislature has given us. With far less confidence in the wisdom of our decision than anyone would wish for, but mindful of the heavy evidentiary burden that must support a judgment terminating a parent’s parental rights, I concur.